Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 18, 2021

                                       No. 04-21-00141-CV

                         IN THE INTEREST OF J.L.W., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01086
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Texas Rule of Appellate Procedure 35.1 requires the appellate record in
an accelerated appeal to be filed within ten days after the notice of appeal is filed. TEX. R. APP. P.
35.1(b). The notice of appeal was filed on April 13, 2021. Accordingly, the reporter’s record in
this case was due on April 23, 2021. Neither a reporter’s record nor a notice of later reporter’s
record was filed by April 23, 2021.

        On May 17, 2021, the court reporter filed a notice of late record requesting an extension
to June 14, 2021 to file reporter’s record. Rule 35.3(c) permits an appellate court to extend the
deadline to file the record, but limits each extension to ten days in an accelerated appeal. TEX. R.
APP. P. 35.3(c). Further, with regard to parental termination appeals, Rule 28.4(b)(2) states that
while an appellate court may extend the deadline to file the record, “the extension or extensions
granted must not exceed 30 days cumulatively, absent extraordinary circumstances.” TEX. R.
APP. P. 28.4(b)(2).

        The court reporter states in her notification that she is working on other appeals and
needs additional time. Because she is working on those additional records, we will grant the
extension, however, we do not consider working on other appeals an extraordinary circumstance.
Although we understand there are competing demands on the court reporter’s time, these
demands do not constitute extraordinary circumstances and cannot justify lengthy delays in filing
the record and potential prejudice to appellant’s rights. If the court reporter is unable to perform
all her duties and complete the record in a timely manner, she must take whatever steps are
necessary, including requesting a substitute reporter or hiring competent assistance, to file the
record by the date ordered. See TEX. R. APP. P. 28.4(b)(1) (“In addition to the responsibility
imposed on the trial court in Rule 35.3(c), when the reporter’s responsibility to prepare, certify
and timely file the reporter’s record arises under Rule 35.3(b), the trial court must direct the
official or deputy reporter to immediately commence the preparation of the reporter’s record.
The trial court must arrange for a substitute reporter, if necessary.”).

       We therefore GRANT IN PART AND DENY IN PART the court reporter’s request for
additional time and ORDER her to file the record on or before May 27, 2021. GIVEN THE
TIME CONSTRAINTS GOVERNING THE DISPOSITION OF THIS APPEAL,
FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL BE DISFAVORED.



                                                       _________________________________
                                                       Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court